PER CURIAM
Roderick Hilliard ("Movant") appeals from the motion court's judgment, without an evidentiary hearing, denying his Rule 24.035 motion for post-conviction relief. Movant pled guilty to one count of domestic assault in the first degree, in violation of Section 565.072 RSMo., and one count of armed criminal action, in violation of Section 571.015. Movant was sentenced to ten years of imprisonment for the first-degree domestic assault, and five years of imprisonment for armed criminal action, running concurrently for a total term of ten years of imprisonment.
*483We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).